Citation Nr: 1608048	
Decision Date: 03/01/16    Archive Date: 03/09/16

DOCKET NO.  13-06 642A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Whether new and material evidence has been submitted to reopen a previously denied claim of entitlement to service connection for degenerative disc disease of the lumbar spine (L4-L5).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C.S. De Leo



INTRODUCTION

The Veteran served on active duty from February 1993 to December 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

The Veteran was scheduled for a Board videoconference hearing in December 2015, but did not appear.  As such, the Veteran's hearing request is deemed withdrawn.  38 C.F.R. § 20.704(d).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran's VA claims file contains service treatment records from his period of military service.  While these records include a January 1993 entrance examination report, and notation of treatment throughout service, no separation examination for the Veteran is of record.  VA's duty to assist requires it to make as many requests as necessary to secure relevant Federal records, including service treatment records.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(2).  Efforts to locate these records must continue until VA concludes that the records do not exist or that further efforts to secure them would be futile . On remand, the RO should attempt to acquire the Veteran's complete service treatment records, including the medical report of a separation examination, and to document the efforts made to locate any additional service treatment records in this case.

Additionally, it appears there are outstanding private treatment records.  Specifically, the Veteran has identified treatment from Jodon Chiropractic Clinic and LGHC: Occupational Therapy.  See April 2009 Notice of Disagreement.  Additionally, while J. Leber at Behrman Chiropractic has submitted statements on the Veteran's behalf, noting treatment from January 2008 to December 2011, records from that facility are not of record.  Finally, a February 2007 letter from Dr. Argires reflects the Veteran may have received treatment from L. Yarus at Regional Orthopedic Associates.  These records, as well as any outstanding VA treatment records, should be secured on remand.

Accordingly, the case is REMANDED for the following action:

1.  Request all outstanding service treatment records.  In particular, attempts should be made to obtain the Veteran's separation examination report. 

2.  Obtain all outstanding VA treatment records.  

3.  With any necessary assistance from the Veteran, obtain treatment records from: 
(a) Jodon Chiropractic Clinic and LGHC: Occupational Therapy.  See April 2009 Notice of Disagreement;
(b) Behrman Chiropractic (see January 2012 statement noting treatment at that facility from January 2008 to December 2011);
(c) L. Yarus at Regional Orthopedic Associates (see February 2007 letter from Dr. Argires);
(d) any other identified private treatment provider.

4.  If any records sought are determined to be unavailable, or a negative response is received, make a formal finding of unavailability, and notify the Veteran pursuant to 38 C.F.R. § 3.159(e).

5.  Then, after undertaking any other development deemed appropriate, readjudicate the issue on appeal.  If the benefit sought is not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case and afforded an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




